Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transformer management engine” “event processing engine” and “ticket management engine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SCHOENMAN et al. US 2018/0210025 A1 in view of MERANDA et al. US 2018/0267494 A1.

	SCHOENMAN teaches:
1. A power grid monitoring system operating on a computing platform comprising: 

a transformer management engine that: 
associates a first smart meter of a set of smart meters with a first transformer downstream from a given lateral, associates a penultimate smart meter of the set of smart meters with a penultimate transformer downstream from the given lateral and associates a last smart meter of the set of smart meters with a last transformer downstream from the given lateral; [para. 0020] and 

pings each smart meter in the set of smart meters to determine a state of the first transformer, the penultimate transformer and the last transformer of the given lateral; [para. 0023-0024]

an event processing engine that determines a cause of a lateral trouble ticket associated with the given lateral based on results of the pings to the set of smart meters associated with the first, last and penultimate transformers, [para. 0024]
wherein if the results of the pings to the set of selected smart meters indicate that the first transformer is online and that the last and penultimate transformers are offline, the event processing engine determines that the cause of the lateral trouble ticket is a wire down, [para. 0038] and 
if the results of the pings to the set of selected smart meters indicating that the first, last and penultimate transformer are offline, the event processing engine determines that the cause of the lateral trouble ticket is blown fuse; [para. 0031] and 

SCHOENMAN does not teach the following limitation, however, MERANDA teaches:

a ticket management engine that augments the lateral trouble ticket with information characterizing the cause of the lateral trouble ticket.  [para. 0049]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of MERANDA with those of SHCOENMAN.  A person having ordinary skill in the art would have been motivated to combine the teachings because determining the possible cause of a power outage can help the service crew identify and correct the problem faster.
	

	SCHOENMAN teaches:
2. The power grid monitoring system of claim 1, wherein if the results of the pings to the set of selected smart meters indicate that the state of penultimate transformer is different than the state of the first and last transformers, the event processing engine determines that the cause of the lateral trouble ticket is a misattributed smart meter.  [para. 0039]

	SCHOENMAN teaches:
3. The power grid monitoring system of claim 2, wherein if the results of the pings to the set of selected smart meters indicate that the state of the penultimate transformer is online and the first and last transformers are offline, the event processing engine determines that the penultimate smart meter is misattributed to the given lateral, such that the state of the penultimate transformer is actually offline and the determined cause of the lateral trouble ticket is a blown fuse.  [para. 0007]

	SCHOENMAN teaches:
4. The power grid monitoring system of claim 2, wherein if the results of the pings to the set of selected smart meters indicate that the state of the penultimate transformer is offline and the first and last transformers are online, the event processing engine determines that the last smart meter is misattributed to the given lateral, such that the state of the last transformer is actually offline and the determined cause of the lateral trouble ticket is a wire down.  [para. 0007]

	SCHOENMAN teaches:
5. The power grid monitoring system of claim 2, wherein if the results of the pings to the set of selected smart meters indicate that the state of the penultimate transformer is offline and the first and last transformers are online, the event processing engine determines that the penultimate smart meter is misattributed to the given lateral, such that the state of the penultimate transformer is actually online and the determined cause of the lateral trouble ticket is an erroneous elevation of a transformer trouble ticket to the lateral trouble ticket.  [para. 0028]

	
	MERANDA teaches:
10. The power grid monitoring system of claim 1, wherein the ticket management engine augments the lateral trouble ticket to indicate a service crew capable of servicing a wire down in response to the event processing engine determining that the cause of the lateral trouble ticket is a wire down.  [Fig. 2 128]

	MERANDA teaches:
11. The power grid monitoring system of claim 1, wherein the ticket management engine augments the lateral trouble ticket to indicate a service crew capable of servicing a blown fuse in response to the event processing engine determining that the cause of the lateral trouble ticket is a blown fuse, wherein the service crew capable of servicing a blown fuse is incapable of servicing a wire down.  [Fig. 2 128]


	MERANDA teaches:
12. The power grid monitoring system of claim 5, wherein the ticket management engine augments the lateral trouble ticket to indicate a service a crew is not required to remedy the lateral trouble ticket.  [Fig. 2 128]

	Regarding claims 13 and 17, these CRM and method claims are rejected on the same grounds and rationale as apparatus claim 1 above because they recite substantially similar limitations for storing and executing the functions recited in claim 1 above.


Claims 6-9, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHOENMAN et al. US 2018/0210025 A1 in view of MERANDA et al. US 2018/0267494 A1 and further in view of Beeco et al. US 2011/0119517 A1.

	The combination of SCHOENMAN and MERANDA do not teach the following limitation, however, Beeco teaches:
6. The power grid monitoring system of claim 1, wherein the power grid monitoring system further comprises a grid topology engine that generates a lateral grid topology of the plurality of transformers downstream from the given lateral using location data provided by a geographic and information system (GIS).  [para. 0046]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Beeco with those of SCHOENMAN and MERANDA.  A person having ordinary skill in the art would have been motivated to combine the teachings because Beeco teaches that data from a GIS system can be used to generate a network topology for generating service tickets.  (See para. 0112).
	
	Beeco teaches:
7. The power grid monitoring system of claim 6, wherein the grid topology engine generates the lateral grid topology in response to the power grid monitoring system receiving a lateral trouble ticket corresponding to the given lateral.  [para. 0024]

	Beeco teaches:
8. The power grid monitoring system of claim 6, wherein generating the lateral grid topology comprises: reformatting a parent-child hierarchical relationship between the given lateral and the plurality of transformers downstream from the given lateral to a linear hierarchical relationship between each of the plurality of transformers downstream from the lateral, such that the lateral grid topology arranges the plurality of transformers downstream from the lateral in series; and employing the location data provided by the GIS to accurately determine the linear hierarchical relationship between each of the plurality of transformers downstream from the lateral.  [Fig. 3A]

	Beeco teaches:
9. The power grid monitoring system of claim 8, wherein the transformer management engine associates the set of smart meters with the first, penultimate and last transformer based on the lateral grid topology.  [Fig. 3A]

	Regarding claims 14-16 and 18-20, these CRM and method claims are rejected on the same grounds and rationale as their corresponding apparatus claims above with substantially similar limitations because they recite the storage and execution of the functions recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115